DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-4 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Chung (U.S. Pub. No. 2021/0149511) teaches a liquid crystal panel 10 arranged in a matrix pattern as shown in Fig. 4 and element 9c in an in plane direction and including an active matrix substrate, which is the substrate below 14 in Fig. 3 and as mentioned in paragraph [0044]. A liquid crystal layer 14 as shown in Fig. 3 containing liquid crystal molecules and a color filter substrate, which is a substrate above 14 in Fig. 3. The active matrix substrate (the substrate below 14 in Fig. 3, [0044]) including a first substrate (the base substrate under 125/127 in Fig. 3), and a first electrode (123/123a in Fig. 3 and 5, [0046, 0049]) and second electrodes (124 in Fig. 3-4, [ 0046]) stacked with an insulating layer (132 in Fig. 3, [0048]) in between (Fig. 3, [0048]), the second electrodes (124 in Fig. 3-4, [ 0046]) arranged in the respective sub-pixels (Fig. 3-4, [0046]).
Chung does not teach displaying an image using a veil view function wherein the display unit that has off and even sub-pixels and the liquid crystal panel sequentially including an active matrix substrate, a first alignment film, a liquid crystal layer, a second alignment film and a counter substrate, wherein the counter substrate includes a second substrate and a third electrode. The control circuit to switch between an alternating voltage and constant voltage to the third electrode of the counter substrate. 
Tominaga (U.S. Pub. No. 2019/0163024) teaches a liquid crystal panel includes a first substrate, a second substrate, a liquid crystal layer disposed between the first substrate and the second substrate, and a spacer. The first substrate includes pixel electrodes and a common electrode overlapping the pixel electrodes. The second substrate has a display surface displaying an image thereon and is arranged opposite the first substrate and includes a transparent electrode overlapping the common electrode. The spacer has conductivity and is disposed in a display region where the image is displayed and between the first substrate and the second substrate and contacted with the common electrode and the transparent electrode.
Tominaga does not teach displaying an image using a veil view function wherein the display unit that has off and even sub-pixels and the liquid crystal panel sequentially including an active matrix substrate, a first alignment film, a liquid crystal layer, a second alignment film and a counter substrate, wherein the counter substrate includes a second substrate and a third electrode. The control circuit to switch between an alternating voltage and constant voltage to the third electrode of the counter substrate.


	The prior art reference of Gass (U.S. Pub. No. 2012/0147026) teaches a display device and liquid crystal display panel wherein a display device is provided that comprises a liquid crystal display panel for displaying an image by spatial light modulation, and circuitry for switching liquid crystal in the panel between having a first configuration in a first mode to cause an image displayed using the panel to be discernible from a wide range of viewing angles, and having a second configuration in a second mode to cause an image displayed using the panel to be discernible substantially only from within a narrow range of viewing angles. Several types of display panel to achieve such in-panel switching between public and private viewing modes are disclosed.
Gass does not teach displaying an image using a veil view function wherein the display unit that has off and even sub-pixels and the liquid crystal panel sequentially including an active matrix substrate, a first alignment film, a liquid crystal layer, a second alignment film and a counter substrate, wherein the counter substrate includes a second substrate and a third electrode. The control circuit to switch between an alternating voltage and constant voltage to the third electrode of the counter substrate.
The above mentioned prior arts alone or in combination do not teach all the structures of the liquid crystal layer including switching between application of alternating voltage and application of constant voltage to the third electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriwaki (U.S. Pub. No. 2015/0346564) teaches a liquid crystal display having a specific structure.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691